DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-19] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-18 recite a computer implemented method (i.e. a process such as an act or series of steps) and claim 19 a system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 19: A method for generating ready for production requests for companies to find and connect to qualified professionals and hiring them, the method comprising: a) creating a job posting; b) entering the 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally provide a space for creating and displaying job postings for a fee as well as allowing recruiting bodies to contact and hire various individual job applicants. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about an institution or user through a series of defined steps. Therefore, the Examiner finds the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer and a non-transient storage.
Claim 19: A computer-implemented system, the system comprising: a) at least one computer hardware processor; and b) at least one non-transitory computer-readable storage medium storing professional information and processor-executable instructions.
The additional element of using a generic computer to process personal information such as a computer receiving, processing, and storing information related to a job posting and a job candidates application. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-18 further narrow the abstract idea recited in the independent claims 1 and 19 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional use a job board to create, post, and monitor a job listing as well as receive candidate information for a recruitment campaign to fill an open position (see Specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2, 5-15, and 17 are directed towards further narrowing the abstract idea of creating a job posting for applicants to submit an application and allowing a recruiter to determine an individual to fill an open position.
Dependent claims 3-4, 16, and 18 are directed towards further narrowing the abstract idea of screening job applicants through a questionnaire and creating an applicant profile.


Claim 6 recites the additional elements of a payment interface, however the additional elements are merely directed to “apply it” or applying a known technology to perform the abstract idea.
Claims 7, 15, and 18 recites the additional elements of a link, however the additional elements are merely directed to “apply it” or applying a known technology to perform the abstract idea.
Claims 14-17 recites the additional elements of an email, however the additional elements are merely directed to “apply it” or applying a known technology to perform the abstract idea.


Therefore, claims 1-19 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-2, 5-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 2019/0043017) in view of Garimella (US 2018/0060823).
Claim 1 and 19: Grover discloses (Claim 1) a computer-implemented method for generating ready for production requests for companies to find and connect to qualified professionals and hiring them, the computer- implemented method comprising: (Claim 19) a computer-implemented system for ready for production requests for companies to find and connect to qualified professionals and hiring them, the system comprising: a) at least one computer hardware processor; and b) at least one non-transitory computer-readable storage medium storing professional information and processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: a) creating a job posting (Paragraph [0011-0014]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications). b) Entering the job posting information into a non-transient storage including tags (Paragraph [0011-0014]; [0032]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. The system includes historical information that may be labeled. Example labels include numerical scores, category labels, or the like). c) Posting the job (Paragraph [0011-0014]; [0032]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. The system includes historical information that may be labeled. Example labels include numerical scores, category labels, or the like).  d) Paying for the job posting to be published (Paragraph [0011-0014]; [0032]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. Instead of a fixed e) Automatically publishing the job posting (Paragraph [0011-0014]; [0021]; [0032]; [0078]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. Instead of a fixed fee for a particular job application, systems and machine-readable mediums which provide for a job posting service utilizes a pay-per-click model. A computing device for providing a job posting service, the computing device comprising: means for determining a job posting placement opportunity for showing a job posting to a member of the job posting service). 
However, Grover does not disclose f) automatically searching for talent to fill the job posting based on the tags entered; g) automatically receiving talent applications in response to the job posting; h) selecting talent from the received applications; i) notifying the selected talent and sending the selected talent an application; j) receiving the completed application from the selected talent; and k) hiring the selected talent.
In the same field of endeavor of an online job recruitment platform Garimella teaches f) Automatically searching for talent to fill the job posting based on the tags entered (Paragraph [0013-0015]; [0093]; [0150]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where the user may be at least one of a recruiter. The method further includes posting the job requirements, receiving the profiles from job seekers, matching job g) Automatically receiving talent applications in response to the job posting (Paragraph [0013-0015]; [0093]; [0142-0150]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where the user may be at least one of a recruiter. The method further includes posting the job requirements, receiving the profiles from job seekers, matching job seekers profiles with the job requirements, and listing one or more job requirements to the job seekers with a corresponding percentage compatibility. In the recruitment process, typically an activity is started from the point of creation of job, then posting to different job boards, then viewing best matching job seekers, shortlisting, scheduling interview, and finally hiring the job seeker. Search profiles is provided with options to do a generic search and to find other relevant job seeker profiles. Recruiters can search profiles to find other relevant profiles. Recruiters are provided an advanced search provision where they can h) Selecting talent from the received applications (Paragraph [0013-0015]; [0093]; [0150]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where the user may be at least one of a recruiter. The method further includes posting the job requirements, receiving the profiles from job seekers, matching job seekers profiles with the job requirements, and listing one or more job requirements to the job seekers with a corresponding percentage compatibility. In the recruitment process, typically an activity is started from the point of creation of job, then posting to different job boards, then viewing best matching job seekers, shortlisting, scheduling interview, and finally hiring the job seeker. Search profiles is provided with options to do a generic search and to find other relevant job seeker profiles. Recruiters can search profiles to find other relevant profiles. Recruiters are provided an advanced search provision where they can either select profiles matching or excluding skills, visa category, pay range, etc.).  i) Notifying the selected talent and sending the selected talent an application (Paragraph [0013-0015]; [0093]; [0142-0150]; [0155]; [0168]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where j) Receiving the completed application from the selected talent (Paragraph [0013-0015]; [0093]; [0142-0150]; [0155]; [0168]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where the user may be at least one of a recruiter. The method further includes posting the job requirements, receiving the profiles from job seekers, matching And k) hiring the selected talent (Paragraph [0013-0015]; [0093]; [0150]; Figs. 8 and 12, the above mention needs are met by a method for providing integrated job board for job management. The method includes creating job requirements for users where the user may be at least one of a recruiter. The method further includes posting the job requirements, receiving the profiles from job seekers, matching job seekers profiles with the job requirements, and listing one or more job requirements to the job seekers with a corresponding percentage compatibility. In the recruitment process, typically an 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received applications; notifying the selected talent and sending the selected talent an application; receiving the completed application from the selected talent; and hiring the selected talent as taught by Garimella (Garimella [0093]). With the motivation of helping streamline the hiring process by helping recruiters quickly generate job postings and find potential employees (Garimella [0007]).
Claims 2: Modified Grover discloses the method as per claim 1. Grover further discloses wherein the step of creating the job comprises a user entering the name of position, text description, location, and specifies requirements in knowing particular skills, styles and tools into the non-transient storage (Paragraph [0011-0014]; [0021]; [0032]; [0078]; Fig. 5, to post a job on a job posting service a job poster enters job 
Claims 5: Modified Grover discloses the method as per claim 1. Grover further discloses wherein a job postings are paid individually, by subscription or both individually and subscription; wherein posting jobs on the board and receiving applications is paid individually, and searching the non-transient storage and connecting with professionals directly is paid by subscription (Paragraph [0011-0014]; [0032]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. Instead of a fixed fee for a particular job application, systems and machine-readable mediums which provide for a job posting service utilizes a pay-per-click model).
Claims 6: Modified Grover discloses the method as per claim 5. Grover further discloses wherein each individual job posting displays a payment interface to a user (Paragraph [0011-0014]; [0032]; Fig. 5, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. Instead of a fixed fee for a particular job application, systems and machine-readable mediums which provide for a job posting service utilizes a pay-per-click model).
Claims 7: Modified Grover discloses the method as per claim 6. Grover further discloses wherein completion of payment automatically publishes the job posting, and a link to a job board with the job posting is automatically provided to the user (Paragraph [0011-0014]; [0032]; [0041-0046]; Figs. 5-6, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. The system includes historical information that may be labeled. Example labels include numerical scores, category labels, or the like. In some examples, the job posting service may be provided by a social networking service. Typically, members construct profiles which may includes links to web-related content).
Claims 8: Modified Grover discloses the method as per claim 7. Grover further discloses wherein the published job posting is made visible for professionals on the job board and is open for public viewing (Paragraph [0011-0014]; [0032]; [0041-0046]; Figs. 5-6, to post a job on a job posting service a job poster enters job posting information such as a job title, a location, a company name, and desired qualifications. The system includes historical information that may be labeled. Example labels include numerical scores, category labels, or the like. In some examples, the job posting service may be provided by a social networking service. Typically, members construct profiles which may includes links to web-related content. With some embodiments the job posting service provides an application program interface module. The application program interface module may be provided to the public or to certain third-parties under special arrangements).
Claim 9: Modified Grover discloses the method as per claim 5. However, Grover does not disclose wherein subscription users can manually select professionals and access every professional's profile from the non-transient storage using one or more than one pre- set filters.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein subscription users can manually select professionals and access every professional's profile from the non-transient storage using one or more than one pre- set filters (Paragraph [0147-0149]; Figs. 15A and 16, where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate preferences, annual or daily compensation, travel preferences, years of experience, their degree, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received applications; notifying the selected talent and sending the selected talent an 
Claim 10: Modified Grover discloses the method as per claim 9. However, Grover does not disclose wherein the pre-set filter comprise skills, experience, styles, tools, and location.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein the pre-set filter comprise skills, experience, styles, tools, and location (Paragraph [0147-0149]; Figs. 15A and 16, where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate preferences, annual or daily compensation, travel preferences, years of experience, their degree, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by 
Claim 11: Modified Grover discloses the method as per claim 10. However, Grover does not disclose wherein a list of professionals displayed by the one or more than one pre-set filters, can be added to a favorites list for later review.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein a list of professionals displayed by the one or more than one pre-set filters, can be added to a favorites list for later review (Paragraph [0093]; [0147-0149]; Figs. 15A, 16, and 34, The recruiter can see applicants shortlisted. Where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received applications; notifying the selected talent and sending the selected talent an application; receiving the completed application from the selected talent; and hiring the selected talent as taught by Garimella (Garimella [0093]). With the motivation of helping streamline the hiring process by helping recruiters quickly generate job postings and find potential employees (Garimella [0007]).
Claim 12: Modified Grover discloses the method as per claim 1. However, Grover does not disclose wherein the step of selecting the professional from the received applications displays a profile of detailed information about the professional, including the name, location, current position, skills with experience level, styles, tools, education, and work samples.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein the step of selecting the professional from the received applications displays a profile of detailed information about the professional, including the name, location, current position, skills with experience level, styles, tools, education, and work samples (Paragraph [0093]; [0147-0149]; Figs. 15A, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received applications; notifying the selected talent and sending the selected talent an application; receiving the completed application from the selected talent; and hiring the selected talent as taught by Garimella (Garimella [0093]). With the motivation of helping streamline the hiring process by helping recruiters quickly generate job postings and find potential employees (Garimella [0007]).
Claim 13: Modified Grover discloses the method as per claim 12. However, Grover does not disclose wherein the profile can be add it to a favorites list for later inspection or direct communication with the professional.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein the profile can be add it to a favorites list for later inspection or direct communication with the professional (Paragraph [0093]; [0147-0149]; [0404]; Figs. 15A, 16, and 34, The recruiter can see applicants shortlisted. Where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate preferences, annual or daily compensation, travel preferences, years of experience, their degree, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received 
Claim 14: Modified Grover discloses the method as per claim 12. However, Grover does not disclose wherein selecting talent from the displayed list automatically sends an email to the selected professional.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein selecting talent from the displayed list automatically sends an email to the selected professional (Paragraph [0093]; [0128]; [0146-0150]; Figs. 29 and 36, The recruiter can see applicants shortlisted. Where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate preferences, annual or daily compensation, travel preferences, years of experience, their degree, and the like. If the job seeker wants to apply to the job he/she can click 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of automatically searching for talent to fill the job posting based on the tags entered; automatically receiving talent applications in response to the job posting; selecting talent from the received applications; notifying the selected talent and sending the selected talent an application; receiving the completed application from the selected talent; and hiring the selected talent as taught by Garimella (Garimella [0093]). With the motivation of helping streamline the hiring process by helping recruiters quickly generate job postings and find potential employees (Garimella [0007]).
Claims 3-4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 2019/0043017) in view of Garimella (US 2018/0060823) further in view of Alagappan (US 2020/0097882).
Claims 3: Modified Grover discloses the method as per claim 1. However, Grover does not disclose wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user.
In the same field of endeavor of creating online job postings Alagappan teaches wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user (Paragraph [0005-0006]; [0022-0026]; Fig. 2, the information received may include additional information (e.g. answers to questionnaires) to associate with the application from the user. The job posting may include a job questionnaire. The graphical user interface may include automatically and/or manually (e.g. a user may select questions form a listing of questions) include questions in a questionnaire, such as requesting credential information, certification information, work authorization, etc. Questionnaire may allow entry of questions to receive responses).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user as taught by Alagappan (Alagappan [0005]). With the motivation of helping employers to recruit and hire potential employees quickly and effectively (Alagappan [0002]).
Claims 4: Modified Grover discloses the method as per claim 3. However, Grover does not disclose wherein the questionnaire is a default form and comprises set of questions that are customizable each job posting.
In the same field of endeavor of creating online job postings Alagappan teaches wherein the questionnaire is a default form and comprises set of questions that are customizable each job posting (Paragraph [0005-0006]; [0022-0026]; Fig. 2, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user as taught by Alagappan (Alagappan [0005]). With the motivation of helping employers to recruit and hire potential employees quickly and effectively (Alagappan [0002]).
Claim 15: Modified Grover discloses the method as per claim 14. However, Grover does not disclose wherein the email sent to the selected professional comprises links from the job board or email notification to a questionnaire form associated with the job posting.
In the same field of endeavor of creating online job postings Alagappan teaches wherein the email sent to the selected professional comprises links from the job board or email notification to a questionnaire form associated with the job posting 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user as taught by Alagappan (Alagappan [0005]). With the motivation of helping employers to recruit and hire potential employees quickly and effectively (Alagappan [0002]).
Claim 16: Modified Grover discloses the method as per claim 15. However, Grover does not disclose wherein the professional is required to answer all questions from the questionnaire to complete an application.
In the same field of endeavor of creating online job postings Alagappan teaches wherein the professional is required to answer all questions from the questionnaire to complete an application (Paragraph [0005-0006]; [0022-0026]; [0062]; Fig. 2, the information received may include additional information (e.g. answers to questionnaires) to associate with the application from the user. The job posting may include a job questionnaire. The graphical user interface may include automatically and/or manually (e.g. a user may select questions form a listing of questions) include questions in a questionnaire, such as requesting credential information, certification information, work authorization, etc. Questionnaire may allow entry of questions to receive responses. The system may communicate (e.g. via messages) to verify one or more portions of a resume. For example, the server may generate messages (e.g. emails) and transmit the messages to external sources to verify one or more portions of a resume with an application).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user as taught by Alagappan (Alagappan [0005]). With the motivation of helping employers to recruit and hire potential employees quickly and effectively (Alagappan [0002]).
Claim 17: Modified Grover discloses the method as per claim 16. However, Grover does not disclose wherein completion of the application automatically sends an email notification to the user and adds the professional to a job posting list related to the user.
In the same field of endeavor of an online job recruitment platform Garimella teaches wherein completion of the application automatically sends an email notification to the user and adds the professional to a job posting list related to the user (Paragraph [0093]; [0128]; [0146-0150]; Figs. 29 and 36, The recruiter can see applicants shortlisted. Where a user can see the matching profiles in the market relative to job skill set. Various filters are available for filtering profiles. Examples of the filters include, tax terms, work permit types, experience, and location. The recruiter can even share the requirement with job seekers. The recruiter can see applicants, shortlisted profiles and other variations. The recruiter can view the profiles, the compatibility match, and can rate, call, chat, and/or email the profile. There are various filters that will assist the recruiter to narrow down the profiles based on their choice. The various filters include company worked for, various candidate preferences, annual or daily compensation, travel preferences, years of experience, their degree, and the like. If the job seeker wants to apply to the job he/she can click view the job first and then apply. Job seekers can chat/call/ email with the recruiter who posted the job).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by 
Claim 18: Modified Grover discloses the method as per claim 1. However, Grover does not disclose wherein the listed candidates from the automatic or manual selection for the job posting displays a detailed view of all applications, including a list of received/pending applications, professionals names, positions, locations, links to profiles and questionnaire responses.
In the same field of endeavor of creating online job postings Alagappan teaches wherein the listed candidates from the automatic or manual selection for the job posting displays a detailed view of all applications, including a list of received/pending applications, professionals names, positions, locations, links to profiles and questionnaire responses (Paragraph [0005-0006]; [0022-0026]; [0030]; [0062]; Fig. 2, the information received may include additional information (e.g. answers to questionnaires) to associate with the application from the user. The job posting may include a job questionnaire. The graphical user interface may include automatically and/or manually (e.g. a user may select questions form a listing of questions) include questions in a questionnaire, such as 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing an online platform for creating and posting job openings to hire potential job candidates as disclosed by Grover (Grover [0011]) with the system of wherein when the job posting is created, information about each automatically selected candidate and questionnaires associated with each automatically selected candidate is sent to the user as taught by Alagappan (Alagappan [0005]). With the motivation of helping employers to recruit and hire potential employees quickly and effectively (Alagappan [0002]).
Therefore, claims 1-19 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dixon (US 2009/0063273) Pay-for-performance job advertising. 
Carrieri (US 2009/0125484) system and method for engaging an online employment service.
Wang (US 2016/0155138) Method and system for centralized online management of referral services.
Sharpe (US 2019/0139000) System and method for facilitating on-demand recruitment, hiring, and staffing.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689